DETAILED ACTION
This Action is a response to the Request for Continued Examination filed 10 August 2021. Claims 1, 8 and 15 are amended; no claims are canceled or newly added. Claims 1-2, 4-9, 11-16 and 18-21 remain pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 August 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 8-9, 15-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Betzler et al., U.S. 2017/0154189 A1 (hereinafter referred to as “Betzler”) and Satoh, Yoshimi, U.S. 10,687,187 B2 (hereinafter referred to as “Satoh”) in view of Polar Seminario, Jorge A., U.S. 2017/0220404 A1 (hereinafter referred to as “Polar Seminario”), Wang et al., U.S. 2013/0086130 A1 (hereinafter referred to as “Wang”) and Lo et al., U.S. 2008/0098387 A1 (hereinafter referred to as “Lo”), and in further view of Kulkarni et al., U.S. 2019/0317747 A1 (hereinafter referred to as “Kulkarni”) and Gregorovic et al., U.S. 2012/0137138 A1 (hereinafter referred to as “Gregorovic”).

Regarding claim 1, Betzler teaches: A system for validating factory provisioning of computing devices (Betzler, e.g., Abs., “method for automated approval of a non-compliance of a modified configuration of a computer system with one or more compliance rules …” See also, e.g., ¶72, “compliance management system 300 may also check the base OS … control the modification e.g. of the configurations of virtual machines … provided in form of packages … installing executable software elements, like applications (APPs), and/or by modifying the settings of the respective configurations …”), comprising:
	a computing device comprising a processor and a memory (Betzler, e.g., FIG. 8);
	a virtual machine stored in the memory, the virtual machine having an operating system installed in the virtual machine (Betzler, e.g., FIG. 1, elements 102; see also, e.g., ¶72, describing one or more of type 2 hypervisors running on a “base” OS and type 1 hypervisors running directly on hardware and comprising an OS), the operating system being in a factory state that matches a factory image of the operating system (Betzler, e.g., ¶72, “hypervisor may for example be implemented in form of a hosted, i.e. type 2, hypervisor running on a base operation system (OS) … compliance management system 300 may also check the base OS …” Examiner’s note: an OS in a “base” state is being interpreted as consistent with a “factory image” in the absence of more specific definition or example in the Specification, wherein both “base” and “factory” are both generally consistent with “default”);
	machine-readable instructions stored in the memory allocated to the virtual machine that, when executed by the processor, cause the virtual machine to at least (Betzler, e.g., ¶74, “installation component 205 may transfer installation packages to the VM 104 and execute the installation of the respective packages …” and ¶75, “compliance management system 300 may further comprise an execution component 304 for executing local commands on VM …” Examiner’s note: these citations show that both the package and installation thereof and the compliance verification of the results of the installation of the package occur via the local (i.e. on VM) execution of instructions at least temporarily stored at the VM (i.e. locally for local execution)):
	[unpack] a package file containing: at least one application to be installed on the virtual machine (Betzler, e.g., ¶72, “control the modification e.g. of the configurations of virtual machines [] using pre-approved modification patterns 700 provided in form of packages … modified by installing executable software elements, like applications …”), a configuration file containing at least one setting for the operating system or the at least one application and at least one respective value for the at least one setting (Betzler, e.g., ¶72, “configurations of virtual machines [] may for example be modified by … modifying the settings of the respective configurations …” and ¶74, “post installation configuration component 208 may read post-installation instructions and configure the OS of VM 104 as well as other subsystems of VM 104 …” See also, e.g., ¶81, “instructions 706 of the modification pattern specifying … which modifications of the configuration settings are to be applied to the computer system …” Examiner’s note: the instructions comprising the modifications of the configuration settings are interpreted as the configuration file. See also, e.g., ¶54, “packages may contain installation and configuration files for implementing the modifications …” Examiner further notes that the configuration file taught by Betzler specifically references a setting, and necessarily implicitly references a value as a change is made to the specific setting, and the value is representative of either the finished state of the setting after the configuration or some representation of the delta or change of the setting in view of the configuration thereof), and a post-installation script (Betzler, e.g., ¶74, “post installation configuration component 208 may read post-installation instructions and configure the OS of VM 104 as well as other subsystems of VM 104 …” Examiner notes that FIG. 7 and ¶81 of Betzler indicate that the instructions are part of a pre-approved modification pattern comprising a package including additionally the application and configuration file / information; Examiner notes also that one or more instructions are broadly consistent with a script, but that a more particular recitation of a script including the specific features recited in the claim is disclosed below with respect to Wang and Lo);
	install the at least one application on the virtual machine (Betzler, e.g., ¶76, “installation component may transfer a package comprising a pre-approved modification pattern from a pattern repository 120 to the target OS … execute an installation of one or more installable elements on the target OS …”); …
	configure the operating system based on the at least one respective value for the at least one setting (Betzler, e.g., ¶76, “post-installation configuration component may execute a post-installation modification of the configuration settings of the target OS …”);
	confirm installation of the at least one application on the virtual machine; confirm that configuration of the operating system matches the configuration file (Betzler, e.g., ¶75, “modified VM 104’ may for example be the result of a pre-approved modification pattern applied to the VM 104 … results of the execution of the respective local commands may be received by a result recover 306 … may write the results of the remote execution to a local file … results may be compared with results expected for a compliant configuration of VM 104’ by a result verification component 308 … For each detected non-compliance matching a pre-approved non-compliance, an automated approval may be performed …” Examiner’s note: a pre-approved modification pattern is the package comprising the installation components and the configurations; two possibilities are present in Betzler – that the installation results in compliance, or the non-compliance is consistent with a type of non-compliance that is already approved as acceptable. Both are interpreted as “successful” installations (i.e. those not requiring further approval of unexpected results and/or rollback of the installation). The result matching the pattern is the one consistent with the configuration file).
	Betzler does not teach rendering an indication in a user interface that installation of the application and configuration of the operating system was successful. However, Satoh does teach: render in a user interface an indication that installation of the at least one application and configuration of the operating system was successful (Satoh, e.g., FIG. 17, 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for managing compliant and non-compliant computing system configuration modifications as taught by Betzler to provide for rendering an indication in a user interface that installation of the application and configuration of the operating system was successful because the disclosure of Satoh shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for managing compliant and non-compliant computing system configuration modifications to provide for rendering an indication in a user interface that installation of the application and configuration of the operating system was successful for the purpose of informing the user of successful installation(s) (Satoh, Id.).
	Betzler in view of Satoh does not teach unpacking the installation file at or prior to installation. However, Polar Seminario does teach: unpack [a package file] (Polar Seminario, e.g., ¶350, “updater program 2152 will unpack … the decrypted package onto a temporary location … and run the installation script …”) for the purpose of preparing a downloaded package for installation activities (Polar Seminario, e.g., ¶¶346-352).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for managing compliant and non-compliant computing system configuration modifications as taught by Betzler in view of Satoh to provide for unpacking the installation file at or prior to installation because Id.).
	Betzler in view of Satoh and Polar Seminario does not teach a post-installation script executed in response to installation of the application and analysis of the output thereof to confirm installation. However, Wang does teach: a post-installation script … to check for the at least one respective value for the at least one setting … wherein the machine-readable instructions that cause the virtual machine to confirm installation of the at least one application on the virtual machine further cause the virtual machine to at least: in an instance in which the at least one application is installed on the virtual machine, execute the post-installation script; and analyze output generated by the post-installation script to confirm installation (Wang, e.g., ¶67, “user may implement a program or script to perform the non-interactive installation of the pertinent application … Tasks may include … invoking the installation, analyzing the logs to assess whether the attempt to install was successful …” Examiner’s note: the script of Wang is a post-installation script in that it performs at least some tasks after installation operations have been completed, and analyzes log data generated during the installation to determine whether installation was successful. Further note that the disclosure of Wang describes the authoring, use, and interconnection of individual building blocks into task topologies comprising pluralities of blocks, and defines each block as including an executable script component (see, e.g., Wang at ¶¶28-36)) for the purpose of reviewing installation logs to assess whether installation was successful or not (Wang, e.g., ¶67).
Id.).
	Betzler and Satoh in view of Polar Seminario and Wang do not teach that post-installation verification comprises checking whether at least one registry key value matches a setting value. However, Lo does teach: [a post-installation script] comprising at least one registry key to check … analyze output generated by [the post-installation script] to confirm installation based at least in part on determining whether a value of the at least one registry key matches the at least one respective value for the at least one setting (Lo, e.g., ¶14, “data structure 104 may be any one or more files … capable of storing data relevant to installations of modules 110 … data structure 104 may also include one or more success criteria for at least one of the modules 110. The success criteria may … include a value expected to be returned by an installer of a module 110 upon its execution to ensure success, a registry key and/or registry key value/setting expected to be present in registry 112 upon a successful installation …” See also, e.g., ¶15, “data structure may be at least partially generated by an application, such as state machine 106, which may be adapted to read plurality of modules 110 … and write data structure 104 to store at least some installation information …” Note also ¶16, “state machine 106 may be any sort of process or thread adapted to … execute … installation instructions of module 110 … write results of the executions to registry 112 and/or log file 114 … further adapted to compare success criteria … to the execution results written by state machine 106 …” Examiner’s note: that the instructions for performing the post-installation operations of determining the registry key values and comparing them to an expected value may comprise a script is disclosed more specifically above with respect to Wang) for the purpose of validating whether installation of one or more modules is successful based on determining whether an observed registry value is consistent with an expected registry key value (Lo, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for managing compliant and non-compliant computing system configuration modifications as taught by Betzler and Satoh in view of Polar Seminario and Wang to provide that post-installation verification comprises checking whether at least one registry key value matches a setting value because the disclosure of Lo shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for managing compliant and non-compliant computing system configuration modifications to provide that post-installation verification comprises checking whether at least one registry key value matches a setting value for the purpose of validating whether installation of one or more modules is successful based on determining whether an observed registry value is consistent with an expected registry key value (Lo, Id.).
	Betzler and Satoh in view of Polar Seminario, Wang and Lo do not more particularly teach that confirming installation of the application on the virtual machine is based upon an error  based upon an error code returned by an application installer of the at least one application (Kulkarni, e.g., ¶35, “At step 418, the computer implemented method 400 provides a notification of successful install or error if the installation failed … the notification may include one or more error codes …” Examiner’s note: the Specification provides that “validation application 243 could monitor the progress of a client application installer 223. If the client application installer 243 exits with no error codes, then the validation application 243 can conclude that the application installed successfully. Likewise, if the client application installer 243 exits with an error code, then the validation application can conclude that the application failed to install successfully” (see Spec. at ¶37). That is, confirmation of a successful install is based on a return of no error code, and a confirmation of a failed install is determined based on a returned error code, consistent with the above citation to Kulkarni) for the purpose of ensuring an application has been successfully installed and providing information regarding that success or the reasons for a failure to a user (Kulkarni, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for managing compliant and non-compliant computing system configuration modifications as taught by Betzler and Satoh in view of Polar Seminario, Wang and Lo to provide that confirming installation of the application on the virtual machine is based upon an error code returned by an application installer because the disclosure of Kulkarni shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for managing compliant and non-compliant computing system configuration modifications to provide that confirming installation of the Id.).
	Betzler and Satoh in view of Polar Seminario, Wang, Lo and Kulkarni do not more particularly teach that confirming installation of the application on the virtual machine comprises determining that the application is installed in a correct location on the virtual machine. However, Gregorivic does teach: [instructions that cause the virtual machine to confirm installation of the application comprises … confirming installation based at least on determining …] that the at least one application is installed in a correct location on the virtual machine (Gregorivic, e.g., ¶21, “package verification engine 202 can verify … that the package’s files are installed in the correct locations, and the like …” Examiner’s note: that the installation is performed on a virtual machine is taught at least in Betzler, cited above) for the purpose of ensuring that an application has been installed in the appropriate location according to installation requirements (Gregorivic, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for managing compliant and non-compliant computing system configuration modifications as taught by Betzler and Satoh in view of Polar Seminario, Wang, Lo and Kulkarni to provide that confirming installation of the application on the virtual machine comprises determining that the application is installed in a correct location on the virtual machine because the disclosure of Gregorivic shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for managing compliant and non-compliant computing system configuration modifications to provide that confirming installation of the application on the virtual machine Id.).

Claims 8 and 15 are rejected for the reasons given in the rejection of claim 1 above. Examiner notes that with respect to claim 8, Betzler further teaches: A method for validating factory provisioning of computing devices (Betzler, e.g., ¶86, “The present invention may be a … method …”); and with respect to claim 15, Betzler further teaches: A non-transitory, computer-readable medium comprising machine-readable instructions for validating factory provisioning of computing devices, wherein the machine-readable instructions, when executed by a processor, cause a virtual machine hosted by a computing device to (Betzler, e.g., ¶86, “The present invention may be … a computer program product … may include a computer readable storage medium (or media) having compute readable program instructions thereon for causing a processor to carry out aspects of the present invention”).

Regarding claim 2, the rejection of claim 1 is incorporated, and Polar Seminario further teaches: wherein the machine-readable instructions, when executed by the processor, further cause the virtual machine to at least verify that the package file is a valid package file (Polar Seminario, e.g., ¶350, “if the updater determines the decrypted package is authentic (i.e. the information in the header information matches the information on the more server’s package list 2108) …” Examiner’s note: verification of a valid package as envisioned in the claim is consistent with at least a verification of trust/authenticity (see Spec. at ¶32)).

Claims 9 and 16 are rejected for the reasons given in the rejection of claim 2 above.

Regarding claim 21, the rejection of claim 15 is incorporated, and Betzler further teaches wherein the package file is exported from a management service (Betzler, e.g., FIG. 1, package management system 200 via which a pattern is exported from a pattern repository to hypervisor 102. See also, e.g., ¶¶28 (“‘package management system’ may denote a set of functions, in particular implemented in software … automating the process of installing ... packages”) and 72 (“package management system 200 may control the modification e.g. of the configurations of virtual machines 104, 106, 108 using pre-approved modification patterns 700 provided in the form of packages”). Examiner’s note: a “set of functions” that performs functions including retrieving and supplying a package to a target hypervisor is interpreted as consistent with a “service” that exports the package to the target).

Claims 4-6, 11-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Betzler and Satoh in view of Polar Seminario, Wang and Lo, and in further view of Kulkani, Gregorivic and Emejulu et al., U.S. 2013/0332919 A1 (hereinafter referred to as “Emejulu”).

Regarding claim 4, the rejection of claim 1 is incorporated, but Betzler and Satoh in view of Polar Seminario, Wang and Lo, and in further view of Kulkani and Gregorivic do not teach measuring an amount of time spent unpacking a package file and displaying on a user interface an indication of that time. However, Emejulu does teach: wherein: the indication is a first indication; and the machine-readable instructions, when executed by the processor, further cause the virtual machine to at least: measure an amount of time spent unpacking the package file; and render in the user interface a second indication that comprises the amount of time spent unpacking the package file (Emejulu, e.g., ¶37, “TTV module 314 may collect and/or record a timestamp as installation data 322 and/or otherwise initiate a timer to record a time duration associated with one or more phases of the installation process. At the end of the installation process, TTV module 314 may collect and/or record a timestamp as installation data 322 and/or otherwise terminate a timer recording the duration of the installation process …” See also, e.g., ¶33, “series of installation instructions may include one or more phases of installation routines or sub-routines such as … extracting various files and/or code …” and ¶38, “TTV module 314 may also be configured to … output the TTV information, in raw or tallied form … to the user/administrator or other entity …” Examiner’s note: “extracting” is consistent with “unpacking” (see similar comparison at Spec. ¶33)) for the purpose of measuring and analyzing an amount of time required to perform one or more phases of an installation process (Emejulu, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for managing compliant and non-compliant computing system configuration modifications as taught by Betzler and Satoh in view of Polar Seminario, Wang and Lo, and in further view of Kulkani and Gregorivic to provide for measuring an amount of time spent unpacking a package file and displaying on a user interface an indication of that time because the disclosure of Emejulu shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for managing compliant and non-compliant computing system configuration modifications to provide for measuring an amount of time spent unpacking a package file and displaying on a user Id.).

Regarding claim 5, the rejection of claim 1 is incorporated, but Betzler and Satoh in view of Polar Seminario, Wang and Lo, and in further view of Kulkani and Gregorivic do not teach measuring an amount of time spent installing an application and displaying on a user interface an indication of that time. However, Emejulu does teach: wherein: the indication is a first indication; and the machine-readable instructions, when executed by the processor, further cause the virtual machine to at least: measure an amount of time spent installing the at least one application; and render in the user interface a second indication that comprises the amount of time spent installing the at least one application (Emejulu, e.g., ¶37, “TTV module 314 may collect and/or record a timestamp as installation data 322 and/or otherwise initiate a timer to record a time duration associated with one or more phases of the installation process. At the end of the installation process, TTV module 314 may collect and/or record a timestamp as installation data 322 and/or otherwise terminate a timer recording the duration of the installation process …” See also, e.g., ¶33, “series of installation instructions may include one or more phases of installation routines or sub-routines such as … installation of various components or modules of application 306 …” and ¶38, “TTV module 314 may also be configured to compute a total TTV value associated with the installation process … output the TTV information, in raw or tallied form … to the user/administrator or other entity …”) for the purpose of measuring and analyzing an amount of time required to perform one or more phases of an installation process (Emejulu, ibid.).
Id.).

Regarding claim 6, the rejection of claim 1 is incorporated, but Betzler and Satoh in view of Polar Seminario, Wang and Lo, and in further view of Kulkani and Gregorivic do not teach measuring an amount of time spent performing installation-related configuration operations and displaying on a user interface an indication of that time. However, Emejulu does teach: wherein: the indication is a first indication; and the machine-readable instructions, when executed by the processor, further cause the virtual machine to at least: measure an amount of time spent configuring the operating system; and render in the user interface a second indication that comprises the amount of time spent configuring the operating system (Emejulu, e.g., ¶37, “TTV module 314 may collect and/or record a timestamp as installation data 322 and/or otherwise initiate a timer to record a time duration associated with one or more phases of the installation process. At the end of the installation process, TTV module 314 may collect and/or record a timestamp as installation data 322 and/or otherwise terminate a timer recording the duration of the installation process …” See also, e.g., ¶33, “series of installation instructions may include one or more phases of installation routines or sub-routines such as … configuring various components of application 306 …” and ¶38, “TTV module 314 may also be configured to … output the TTV information, in raw or tallied form … to the user/administrator or other entity …” Examiner’s note: Betzler more specifically discloses that the configuration operation may pertain directly to the OS; Emejulu discloses that any phase of the installation process, including configuration phases, may have the elapsed time thereof recorded for logging and/or display. The combination discloses the precise limitation recited by claim 6) for the purpose of measuring and analyzing an amount of time required to perform one or more phases of an installation process (Emejulu, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for managing compliant and non-compliant computing system configuration modifications as taught by Betzler and Satoh in view of Polar Seminario, Wang and Lo, and in further view of Kulkani and Gregorivic to provide for measuring an amount of time spent performing installation-related configuration operations and displaying on a user interface an indication of that time because the disclosure of Emejulu shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for managing compliant and non-compliant computing system configuration modifications to provide for measuring an amount of time spent performing installation-related configuration operations and displaying on a user interface an indication of that time for the purpose of measuring and analyzing an amount of time required to perform one or more phases of an installation process (Emejulu, Id.).
Claims 11-13 and 18-20 are rejected for the reasons given in the rejections of claims 4-6 above.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Betzler and Satoh in view of Polar Seminario, Wang and Lo, and in further view of Kulkani, Gregorivic and Wong et al., U.S. 2013/0055155 A1 (hereinafter referred to as “Wong”).

Regarding claim 7, the rejection of claim 1 is incorporated, but Betzler and Satoh in view of Polar Seminario, Wang and Lo, and in further view of Kulkani and Gregorivic do not teach rendering an element on a user interface allowing a user to select a specific package file for installation. However, Wong does teach: wherein the machine-readable instructions, when executed by the processor, further cause the virtual machine to at least render in the user interface an interface element that allows a user to select the package file (Wong, e.g., ¶37, “administrator can select the ‘Software Bundles’ button 518. Selecting the software bundles button 518 causes the user interface shown in 5D to be displayed … two-tier menu 510 includes a two-tiered structure for selecting the upgrade bundles to be applied to the selected targets …”) for the purpose of facilitating the installation of one or more software bundles to one or more target devices (Wong, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for managing compliant and non-compliant computing system configuration modifications as taught by Betzler and Satoh in view of Polar Seminario, Wang and Lo, and in further view of Kulkani and Gregorivic to provide for rendering an element on a user interface allowing a user to select a specific package file for installation because the disclosure of Wong shows that it was known to Id.).

Claim 14 is rejected for the reasons given in the rejection of claim 7 above.

Response to Arguments
In the Remarks, Applicants Argue: Amendments to the independent claims distinguish over the previously cited prior art of record, and these claims are accordingly in condition for allowance. The dependent claims  are in condition for allowance based at least on their dependence from these allowable independent claims.
	Examiner’s Response: In view of the amendments, Examiner additionally cites to Lo, and maintains the rejections under the new grounds set forth in full above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular:
Cabrera, Frank Carlos Hernandez, U.S. 2019/0012159 A1, teaches determining that uninstallation of an application on a virtual machine has failed based on error codes being present in an installation log, and determining that uninstallation has been successful based on the presence of a success message in the installation log; and
Joshi et al., U.S. 2019/0339958 A1, teaches determining that an installation of an application on a virtual machine was successful if no errors or vulnerabilities are detected, but based on a detection thereof determines that an installation has failed and attempts to resolve the errors.
Examiner has identified particular references contained in the prior art of record within the body of this action for the convenience of Applicant.  Although the citations made are representative of the teachings in the art and are applied to the specific limitations within the enumerated claims, the teaching of the cited art as a whole is not limited to the cited passages.  Other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by Examiner.
Examiner respectfully requests that, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist Examiner in prosecuting the application.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Examiner interviews are available via telephone and video conferencing using a USPTO-supplied web-based collaboration tool. Applicant is encouraged to submit an Automated 
Any inquiry concerning this communication or earlier communication from Examiner should be directed to Andrew M. Lyons, whose telephone number is (571) 270-3529, and whose fax number is (571) 270-4529.  The examiner can normally be reached Monday to Friday from 10:00 AM to 6:00 PM EST.            If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Wei Zhen, can be reached at (571) 272-3708.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.
/Andrew M. Lyons/Examiner, Art Unit 2191